  Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 1 of 15



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

EAST TEXAS BAPTIST UNIVERSITY
and
HOUSTON BAPTIST UNIVERSITY,             Civil No. 4:12-cv-03009

      Plaintiffs,                       Hon. Lee H. Rosenthal

WESTMINSTER THEOLOGICAL              UNOPPOSED JOINT MOTION OF
SEMINARY,                            PLAINTIFFS   EAST   BAPTIST
                                     UNIVERSITY, HOUSTON BAPTIST
     Plaintiff-Intervenor,           UNIVERSITY AND WESTMINSTER
                                     THEOLOGICAL SEMINARY TO
      v.                             LIFT   STAY   AND    AMEND
                                     INJUNCTION
ALEX AZAR, et. al,

      Defendants.
    Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 2 of 15



                                        MOTION

   This Court entered an injunction in this case on December 27, 2013, that protected

Plaintiffs East Texas Baptist University (ETBU) and Houston Baptist University

(HBU), and Plaintiff-Intervenor Westminster Theological Seminary (Westminster)

(collectively, “Plaintiffs”), from federal regulations that would have forced them to

choose between violating their religious beliefs and paying millions of dollars in

yearly fines. Dkt. 134. The Court reached only those claims brought under the

Religious Freedom Restoration Act, 42 U.S.C. § 2000bb et seq. (RFRA). Id. On

January 21, 2014, the Court entered partial final judgment on the RFRA claims and

stayed adjudication of the remaining claims. Dkt. 136. Defendants appealed on

February 24, 2014. Dkt. 139.

   In the almost five years since then, this case has been on appeal to the Fifth

Circuit and to the Supreme Court. During that time, the regulations at issue have

been amended multiple times, partly in response to events in this litigation, and

continue to be subject to change. Prior to the current government shutdown, the

parties agreed to a settlement of all remaining claims in this case. In their written

agreements the parties jointly recognized the need to return to this Court so as to:

clarify that the injunction in this case applies only to the coverage the Plaintiffs object

to; update citations in the injunction to include regulatory changes since December

2013; and to resolve Plaintiffs’ outstanding claims.

   Plaintiffs therefore move the Court to modify the 2013 injunction to embrace the

language specified in the parties’ agreements to clarify that the injunction applies to




                                            1
   Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 3 of 15



the current and ensuing versions of the regulations at issue and that it applies only

to the extent that such regulations would require Plaintiffs to violate their beliefs.

This modification—which is reflected in the Proposed Order submitted with this

Motion—will correlate this Court’s injunction to the scope of injunctions issued in

numerous other cases challenging the same regulations and will allow Plaintiffs to

dismiss their remaining claims and conclude this case. In accordance with the

settlement agreements reached before the shutdown began, Defendants take no

position on this motion.

   As a necessary antecedent to the modification of the injunction, Plaintiffs also

move the Court to formally lift the stay imposed on February 24, 2014 (Dkt. 136).

Consistent with the settlement agreements reached before the shutdown began,

Defendants likewise take no position on this motion subject to the understanding that

lifting the stay does not require Defendants to participate or take any action in the

case until the lapse of appropriations is resolved and that Defendants may seek to re-

impose a stay based on the lapse in appropriations in the event such participation is

warranted or required.

           STATEMENT OF ISSUES AND STANDARD OF REVIEW

   Modifying an injunction is appropriate in the case of “a significant change in

statutory or decisional law.” Cooper v. Tex. Alcoholic Beverage Comm’n, 820 F.3d 730,

741 (5th Cir. 2016) (cleaned up). Since this Court entered a permanent injunction and

partial final judgment in 2013, the regulations at issue have changed and Defendants

have conceded that the new regulations also violate RFRA. These “significant”




                                          2
     Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 4 of 15



changes of law and fact merit lifting of the stay and modification of this Court’s

injunction under Fed. R. Civ. P. 60(b)(5).

                  NATURE AND STAGE OF THE PROCEEDINGS

     This case has been stayed in this Court for almost five years pending an appeal

from the partial final judgment entered on February 24, 2014. Dkt. 136. The appeal

has now been dismissed, and the parties have entered into settlement agreements.

Plaintiffs now seek to modify the injunction in order to adequately protect Plaintiffs

and to conform it to Defendants’ RFRA concessions and the injunctions entered in

parallel cases.

                                   BACKGROUND

I.      The HHS Mandate

     The Affordable Care Act (ACA) provision at issue in this case mandates that any

“group health plan” must provide for certain “preventive care” without “any cost

sharing.” 42 U.S.C. § 300gg-13(a). The Department of Health and Human Services

(HHS) defined women’s preventive services to include all FDA-approved

contraceptive methods, including drugs and devices such as Plan B and ella, which—

according to the FDA’s Birth Control Guide—work by preventing implantation “of a

fertilized egg in the uterus.” This rule did not apply to many health plans, including

grandfathered plans, see 42 U.S.C. § 18011, and “religious employers” defined by the

government to include institutional churches and their dependent organizations, 78

Fed. Reg. 39,890, 39,874 (July 2, 2013).

     For religious nonprofits like Plaintiffs, the government created what it called an

“accommodation,” which required religious objectors to sign authority of their health


                                             3
      Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 5 of 15



plans over to their insurer and third-party administrators (TPAs), allowing them to

provide the objectionable drugs and devices to their students and employees through

their existing health plans. 77 Fed. Reg. 16,501, 16,503 (March 21, 2012). Plaintiffs

could not in good conscience facilitate or purchase insurance for drugs or devices that

could terminate a human life. Nor could they leave their employees without health

insurance and pay the requisite fines. See, e.g., 26 U.S.C. § 4980D(b)(1) ($100/day per

person); 26 U.S.C. § 4980H(c)(1) ($2000 per employee, per year). ETBU and HBU thus

brought this lawsuit for protection from the fines. Dkt. 1 (complaint filed Oct. 9,

2012).

II.      This litigation

      On August 6, 2013, ETBU and HBU filed an amended complaint with 16 counts

under RFRA, the Constitution, and the Administrative Procedure Act. Dkt. 61.

Westminster filed a similar complaint on September 3, 2013. Dkt. 71. Plaintiffs filed

motions for partial summary judgment on August 30, 2013, and September 9, 2013.

Dkts. 69, 75, and the government filed a cross-motion for summary judgment on

September 20, 2013. Dkt. 78.

      On December 27, 2013, this Court granted partial summary judgment in favor of

Plaintiffs on their RFRA claims and enjoined the then-current version of the

mandate. Dkts. 133-34. The order stated that “[d]efendants are enjoined and

restrained from enforcing or implementing the challenged regulations, which require

the prevailing plaintiffs or, upon plaintiffs’ execution of a self-certification, their

insurer or third-party administrator to provide, payments for certain approved

emergency-contraceptive drugs or devices.” Dkt. 134. Upon Plaintiffs’ unopposed


                                          4
    Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 6 of 15



motion, that order was converted to a permanent injunction and partial final

judgment on January 21, 2014. Dkt. 136. Defendants appealed. A panel of the Fifth

Circuit reversed. E. Tex. Baptist Univ. v. Burwell, 793 F.3d 449, 459 (5th Cir. 2015).

The Fifth Circuit stayed the mandate pending an appeal to the Supreme Court. See

Order granting motion to stay mandate, E. Tex. Baptist Univ. v. Burwell, 793 F.3d

449 (No. 14-20112) (Oct. 7, 2015). Plaintiffs sought review at the Supreme Court. The

Supreme Court granted certiorari. E. Tex. Baptist Univ. v. Burwell, 136 S. Ct. 444

(2015). At the Supreme Court, the Defendants reversed themselves on key positions

they had represented to this Court and to the Fifth Circuit:

    First, the government admitted that the “accommodation” required contraceptive

coverage to be “part of the same plan as the coverage provided by the employer,” Br.

for the Resp’ts at 38, Zubik v. Burwell, 136 S. Ct. 1557 (2016) (No. 14-1418)

(quotations omitted). 1 Thus, it removed any basis for the Fifth Circuit’s holding that

the accommodation did not impose a substantial burden on the religious exercise of

objecting employers. See also Tr. of Oral Arg. at 60-61, Zubik v. Burwell, 136 S. Ct.

1557 (2016) (No. 14-1418) (Chief Justice Roberts: “You want the coverage for

contraceptive services to be provided, I think as you as it said, seamlessly. You want

it to be in the one insurance package. . . . Is that a fair understanding of the case?”;

Solicitor General Verrilli: “I think it is one fair understanding of the case.”); id. at 61

(government “would be content” if Court would “assume a substantial burden” and

rule only on the government’s strict scrutiny affirmative defense).


1   At the Supreme Court, this case was consolidated with cases from the Third Circuit, the Tenth
Circuit, and the DC Circuit.


                                                 5
       Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 7 of 15



   Next, the government made further concessions that fatally undermined its strict

scrutiny affirmative defense. The Defendants admitted to the Supreme Court that it

does not matter where the contraceptive coverage comes from and that women who

do not receive contraceptive coverage from their employer can “ordinarily” get it from

“a family member’s employer,” “an Exchange,” or “another government program.” Br.

for the Resp’ts at 65, Zubik v. Burwell, 136 S. Ct. 1557 (2016) (No. 14-1418). Indeed,

these are the same alternatives available to women whose employers are exempted

from the mandate for entirely secular reasons. The government also acknowledged

that the mandate “could be modified” to avoid forcing religious organizations to carry

the coverage themselves, Suppl. Br. for the Resp’ts at 14-15, Zubik v. Burwell, 136 S.

Ct. 1557 (2016) (No. 14-1418), thereby conceding the “least restrictive means”

argument.

   As a result of these concessions, on May 16, 2016, the Supreme Court vacated the

Fifth Circuit’s opinion and remanded the case to the Fifth Circuit so that the parties

could be “afforded an opportunity to arrive at an approach going forward” that both

“accommodates [the Plaintiffs’] religious exercise” and ensures that “women covered

by [their] health plans ‘receive full and equal health coverage, including contraceptive

coverage.’” Zubik v. Burwell, 136 S. Ct. 1557, 1560 (2016).

III.     New regulations

   Since this Court’s injunction in 2013, the “challenged regulations” referred to in

this Court’s order have changed. In 2014, the government issued new regulations that

superseded the 2012 versions and would allow Plaintiffs to inform the government

that they were allowing their insurers and third-party administrators to use their


                                           6
    Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 8 of 15



plans rather than informing the insurers directly. 79 Fed. Reg. 51,092 (Aug. 27, 2014).

This did not change the moral analysis for Plaintiffs, and the case continued. In 2015,

following the Supreme Court’s decision in Hobby Lobby Stores, Inc. v. Burwell, 134 S.

Ct. 2751 (2014), the Defendants expanded the regulations to include closely-held for-

profit entities. 80 Fed. Reg. 41,318 (July 14, 2015).

   Following the Supreme Court’s order in Zubik, the Defendants and religious

objectors returned to the lower courts and conferred about possible resolutions that

would not violate the objectors’ religious liberty. In late 2017, the Defendant

Departments issued Interim Final Rules (IFR) revising their stance on the

accommodation. 82 Fed. Reg. 47,792 (Oct. 13, 2017). The Departments concluded that

requiring objecting religious organizations to comply with the mandate “constituted

a substantial burden on the religious exercise of many” religious organizations. Id. at

47,806. Since requiring “compliance through the mandate or accommodation . . . did

not serve a compelling interest and was not the least restrictive means of serving a

compelling interest,” the Departments concluded that “requiring such compliance led

to the violation of RFRA in many instances.” Id. In order to genuinely accommodate

religious organizations’ objections, the Departments expanded the “religious

employer” exemption to the Mandate to include “all bona fide religious objectors.” Id.

   At least eight lawsuits were then filed against the IFR, arguing that the IFR is

unconstitutional and was issued without following the procedures required by the




                                           7
    Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 9 of 15



Administrative Procedure Act. 2 Two courts have now issued nationwide preliminary

injunctions against the expanded religious exemption on APA grounds, Pennsylvania

v. Trump, No. 2:17-cv-4540, 2017 WL 6398465 (E.D. Pa. Dec. 15, 2017); California v.

HHS, No. 4:17-cv-5783, 2017 WL 6524627 (N.D. Cal. Dec. 21, 2017), although one of

those injunctions was later narrowed on appeal, see California v. Azar, No. 18-15144,

2018 WL 6566752 (9th Cir. Dec. 13, 2018). Both courts stated that their rulings

should not impact existing litigation. Pennsylvania, 2017 WL 6398465, at *21;

California, 2017 WL 6524627, at *17. Meanwhile, the Defendant Departments

finalized the IFR in a final rule that will become effective on January 14, 2019. 83

Fed. Reg. 57,536 (Nov. 15, 2018). But motions to enjoin the final rule are currently

pending before the same courts that have already enjoined the IFR. See Pennsylvania

v. Trump, No. 2:17-cv-4540, Dkt. 90 (E.D. Pa. Dec. 17, 2018); California v. HHS, No.

4:17-cv-5783, Dkt. 174 (N.D. Cal. Dec. 19, 2018).

    With the IFR enjoined, the currently operative version of the regulations is the

2014 mandate that would require Plaintiffs to choose between practicing their faith

and facing millions of dollars in fines. As a result, the parties here agreed to settle

the claims, agreeing that the Defendants would dismiss their appeal at the Fifth

Circuit and jointly recognizing the need to return to this Court so as to: clarify that




2   See ACLU v. Azar, No. 4:17-cv-5772 (N.D. Cal. filed Oct. 6, 2017); California v. Azar, No.
4:17-cv-5783 (N.D. Cal. filed Oct. 6, 2017); Massachusetts v. HHS, No. 1:17-cv-11930 (D.
Mass. filed Oct. 6, 2017); Washington v. Trump, No. 2:17-cv-01510 (W.D. Wash. filed Oct. 9,
2017); Medical Students for Choice v. Wright, No. 1:17-cv-2096 (D.D.C. filed Oct. 10, 2017);
Pennsylvania v. Trump, No. 2:17-cv-4540 (E.D. Pa. filed Oct. 11, 2017); Campbell v. Trump,
No. 1:17-cv-2455 (D. Colo. filed Oct. 13, 2017); Shiraef v. Azar, No. 3:17-cv-0817 (N.D. Ind.
filed Oct. 31, 2017).


                                              8
   Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 10 of 15



the injunction in this case applies only to the coverage the Plaintiffs object to; update

citations in the injunction to include regulatory changes since December 2013; and to

resolve Plaintiffs’ outstanding claims. The Fifth Circuit appeal was accordingly

dismissed on January 3, 2019. Dkt. 155. As reflected in the Proposed Order submitted

alongside this motion, the injunction should be modified for two purposes: (1) to

clarify that it applies only to coverage to which Plaintiffs have a religious objection;

and (2) to clarify that the injunction extends beyond the original regulations as they

existed when Plaintiffs filed their Amended Complaints and applies to the current

and ongoing versions of the regulations at issue. Upon modification of the injunction,

Plaintiffs have agreed to move to dismiss their remaining claims. The parties’

settlement agreements specify the specific language of injunctive relief that Plaintiffs

are proposing and on which the government agrees to take no position.

                                     ARGUMENT

   The current injunction states: “Any party may seek modification of this order, by

written motion and for good cause.” Dkt. 134. Good cause exists to modify the

injunction in order to clarify that the injunction applies only to coverage which

violates Plaintiffs’ religious beliefs, and that the injunction continues to apply to the

revised regulations. Per the parties’ settlement agreements, Plaintiffs therefore seek

to add the following language to the injunction:

      The Departments, their agents, officers, and employees are enjoined and
      restrained from any effort to apply or enforce the substantive
      requirements imposed in 42 U.S.C. § 300gg-13(a)(4) as those
      requirements relate to provision of contraceptive coverage services
      which violate East Texas Baptist University’s, Houston Baptist
      University’s, or Westminster Theological Seminary’s conscience, and are
      enjoined and restrained from pursuing, charging, or assessing penalties,


                                           9
   Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 11 of 15



      fines, assessments, or any other enforcement actions for noncompliance
      related thereto, including those found in 26 U.S.C. §§ 4980D and 29
      U.S.C. §§ 1132, 1185d and including, but not limited to, penalties for
      failure to offer or facilitate access to religiously-objectionable
      contraceptives, procedures, and related education and counseling,
      against East Texas Baptist University, Houston Baptist University, and
      Westminster Theological Seminary and their insurers and third-party
      administrators, as their conduct relates to East Texas Baptist
      University’s, Houston Baptist University’s, or Westminster Theological
      Seminary’s health plans.

This language is also set forth in the Proposed Order submitted alongside this Motion.

   To modify an injunction, Federal Rule of Civil Procedure 60(b)(5) allows that “[o]n

motion and upon such terms as are just, the court may relieve a party . . . from a final

judgment [when] . . . it is no longer equitable that the judgment should have

prospective application.” Fed. R. Civ. P. 60(b)(5). Courts agree that Rule 60(b)(5) is

the appropriate rule for modifying an ongoing injunction “regardless of whether the

modification expands restrictions or eliminates restrictions in the injunction.” Baum

v. Blue Moon Ventures, LLC, 513 F.3d 181, 189-90 (5th Cir. 2008). A modification to

an injunction is appropriate in the case of “a significant change . . . in [statutory or

decisional] law.” Cooper, 820 F.3d at 741 (amendments in original); see also Horne v.

Flores, 557 U.S. 443, 447 (2009) (“significant change either in factual conditions or in

law” warrants modification of injunction under Rule 60(b)(5)) (internal quotation

marks omitted).

   The primary factual difference between when the injunction was issued in 2013

and today is that the Defendants modified the regulations since the injunction, and

the Defendants have now admitted that the regulations in their current form

constitute a substantial burden on the Plaintiffs’ religious beliefs and violate RFRA.



                                          10
    Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 12 of 15



See 82 Fed. Reg. at 47,806. The numerous changes to the regulations constitute a

significant change in the law warranting an injunction that will prospectively protect

Plaintiffs. See, e.g., 79 Fed. Reg. 51,092; 82 Fed. Reg. 47,792. These changes in the

facts and the law warrant a change in the injunction such that the Plaintiffs are

protected prospectively from the mandate. As reflected in the Proposed Order, the

injunction should clarify that it only applies to drugs and services to which Plaintiffs

object.

    Such a modified injunction would also align this Court’s injunction with the

injunctions issued by numerous other courts in the wake of Defendants’ concessions,

which include language similar to that of the Proposed Order submitted alongside

this Motion. 3



3   See, e.g., Wheaton Coll. v. Azar, No. 13-8910 (N.D. Ill. Feb. 22, 2017), Dkt. 119 (issuing
permanent injunction including this language: “The Court therefore orders that Defendants,
their agents, officers, and employees are enjoined and restrained from any effort to apply or
enforce the substantive requirements imposed in 42 U.S.C. § 300gg-13(a)(4) as those
requirements relate to provision of contraceptive coverage services which violate Wheaton
College’s conscience, and are enjoined and restrained from pursuing, charging, or assessing
penalties, fines, assessments, or any other enforcement actions for noncompliance related
thereto, including those found in 26 U.S.C. §§ 4980D, 4980H, and 29 U.S.C. §§ 1132, 1185d
and including, but not limited to, penalties for failure to offer or facilitate access to
religiously-objectionable contraceptives, procedures, and related education and counseling,
against Wheaton College and its insurers and third-party administrators, as their conduct
relates           to          Wheaton              College’s         health           plans.”),
https://s3.amazonaws.com/becketnewsite/Wheaton-Permanent-Injunction.pdf;                  Colo.
Christian Univ. v. Azar, No. 13-02105 (D. Colo. July 11, 2018), Dkt. 84 (similar); Ave Maria
Sch. of Law v. Azar, No. 13-00795 (M.D. Fla. July 11, 2018), Dkt. 68 (similar); Ave Maria
Univ. v. Azar, No. 13-00630 (M.D. Fla. July 11, 2018), Dkt. 72 (similar); Geneva Coll. v. Azar,
No. 12-00207 (W.D. Pa. July 5, 2018), Dkt. 153 (similar); Dordt Coll. v. Azar, No. 13-04100
(N.D. Iowa June 14, 2018), Dkt. 85 (similar); Grace Schs. v. Azar, No. 12-00459 (N.D. Ind.
June 1, 2018), Dkt. 114 (similar); Little Sisters of the Poor Home for the Aged, Denver, Colo.
v. Azar, No. 13-02611 (D. Colo. May 29, 2018), Dkt. 82 (similar); S. Nazarene Univ. v. Azar,
No. 13-01015 (W.D. Okla. May 15, 2018), Dkt. 109 (similar); Sharpe Holdings, Inc. v. U.S.
Dep’t of Health & Human Servs., No. 12-00092 (E.D. Mo. Mar. 28, 2018), Dkt. 160 (similar);



                                              11
   Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 13 of 15



                                    CONCLUSION

   For the foregoing reasons, the Court should lift the stay and issue a modified

permanent injunction as reflected in the Proposed Order.


                                         Respectfully submitted,

                                         _s/Eric C. Rassbach______________________
                                         Eric C. Rassbach (Texas Bar No. 24013375;
                                          S.D. Texas Bar No. 872454)
                                          Attorney in charge
                                         Diana M. Verm
                                          Of Counsel
                                          (Admitted pro hac vice)
                                         Joseph C. Davis
                                          Of Counsel
                                          (Admitted pro hac vice)
                                         The Becket Fund for Religious Liberty
                                         1200 New Hampshire Ave. N.W.,
                                         Suite 700
                                         Washington, DC 20036
                                         Tel.: (202) 955-0095
                                         erassbach@becketlaw.org
                                         Counsel for Plaintiffs

                                         /s/ Kenneth R. Wynne
                                         Kenneth R. Wynne (Texas Bar No. 22110000;
                                           Fed. Bar No. 837)
                                           Attorney in charge
                                         Burdine Wynne, L.L.P.
                                         1021 Main St., Suite 1275
                                         One City Centre
                                         Houston, TX 77002
                                         (713) 227-8835
                                         kwynne@burdinewynne.com

                                         Counsel for Plaintiff-Intervenor Westminster
                                         Theological Seminary


Reaching Souls Int’l, Inc. v. Sebelius, No. 13-01092 (W.D. Okla. Mar. 15, 2018), Dkt. 95
(similar); Catholic Benefits Ass’n v. Hargan, No. 14-00240 (W.D. Okla. Mar. 7, 2018), Dkt.
184 & No. 14-00685 (W.D. Okla. Mar. 7, 2018), Dkt. 79 (similar).


                                           12
   Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 14 of 15




Dated: January 10, 2019




                                     13
   Case 4:12-cv-03009 Document 158 Filed in TXSD on 01/10/19 Page 15 of 15



                          CERTIFICATE OF SERVICE

  I certify that on January 10, 2019, the foregoing document was served on counsel

for all parties by means of the Court’s ECF system.



                                       /s/ Eric C. Rassbach
                                      Eric C. Rassbach




                                        14
